 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                     1:18-cv-00645-DAD-GSA-PC
12                 Plaintiff,               ORDER DENYING AS MOOT
                                            DEFENDANT’S REQUEST TO SET ASIDE
13          vs.                             ENTRY OF DEFAULT
                                            (ECF No. 39.)
14   RAJENDRA DWIVEDI,
                                            ORDER DENYING PLAINTIFF’S
15                Defendant.                MOTIONS FOR ENTRY OF DEFAULT
                                            AND DEFAULT JUDGMENT AGAINST
16                                          DEFENDANT DWIVEDI
                                            (ECF Nos. 36, 45.)
17
                                            ORDER DENYING DEFENDANT’S
18                                          REQUEST FOR EXTENSION OF TIME AS
                                            MOOT
19

20

21   I.      RELEVANT PROCEDURAL BACKGROUND
22           Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
23   action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s Complaint filed on
24   May 10, 2019, against sole defendant Dr. Rajendra Dwivedi (“Defendant”) for failing to provide
25   adequate medical care in violation of the Eighth Amendment. (ECF No. 1.)
26           On January 6, 2020, Plaintiff filed a motion for entry of default against defendant
27   Dwivedi, and on February 24, 2020, Plaintiff filed a motion for default judgment. (ECF Nos. 36,
28   45.)

                                                      1
 1   II.      ENTRY OF DEFAULT AND DEFAULT JUDGMENT
 2            Entry of default is appropriate as to any party against whom a judgment for affirmative
 3   relief is sought that has failed to plead or otherwise defend as provided by the Federal Rules of
 4   Civil Procedure and where that failure is shown by affidavit or otherwise. See Fed. R. Civ. P.
 5   55(a). Rule 12 of the Federal Rules of Civil Procedure provides, “[a] defendant must serve an
 6   answer within 21 days after being served with the summons and complaint; or if it has timely
 7   waived service under Rule 4(d), within 60 days after the request for a waiver was sent.” Fed. R.
 8   Civ. P. 12(a)(1)(A). Under Rule 4(d), a defendant may waive service of a summons by signing
 9   and returning a waiver of service. Fed. R. Civ. P. 4(d). If a defendant fails to plead or otherwise
10   defend an action after being properly served with a summons and complaint, a default judgment
11   may be entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Fed. R. Civ. P.
12   55(a).
13            Once default has been entered against a defendant, the court may, “[f]or good cause
14   shown . . . set aside an entry of default. . . .” Fed. R. Civ. P. 55(c). The court’s discretion is
15   especially broad where . . . it is entry of default that is being set aside.” O’Connor v. State of
16   Nevada, 27 F.3d 357, 364 (9th Cir. 1994) (quoting Mendoza v. Wight Vineyard Mgmt., 783 F.2d
17   941, 945 (9th Cir. 1986)); see also Brady v. United States, 211 F.3d 499, 504 (9th Cir. 2000).
18   Default is generally disfavored. In re Hammer, 940 F.2d 524, 525 (9th Cir. 1991); Westchester
19   Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
20   III.     PLAINTIFF’S MOTIONS
21            Plaintiff requests the court to enter default and issue a default judgment against defendant
22   Dwivedi for his failure to timely file an answer or other responsive pleading following service of
23   Plaintiff’s Complaint. Plaintiff also objects to the court’s order requiring Defendant to show
24   cause, within thirty days, why default should not be entered against him.1 (ECF No. 35.)
25   ///
26

27
                       1
                         Plaintiff objects to the OSC, arguing that the Magistrate Judge acted as Defendant’s attorney by
28   allowing 30 days for Defendant to respond to the OSC. (ECF No. 35.) Plaintiff fails to allege facts or cite authority
     in support of his argument. Therefore, the objection is overruled.

                                                              2
 1   IV.    ANALYSIS
 2          A.      Background
 3          On August 15, 2019, the court issued an order directing the United States Marshal to
 4   serve a summons and Plaintiff’s Complaint on defendant Dwivedi. (ECF No. 31.) On October
 5   1, 2019, defendant Dwivedi submitted a signed waiver of service of summons to the court. (ECF
 6   No. 32.) Pursuant to the waiver, Defendant had until “60 days after 8/15/2019” -- or until October
 7   14, 2019 -- in which to file “an answer or motion under Rule 12.” (Id.) The 60-day deadline
 8   expired and Defendant did not file any response to the Complaint.
 9          On December 3, 2019, the court issued an order to show cause (OSC) requiring defendant
10   Dwivedi to show cause within thirty days why default should not be entered against him. (ECF
11   No. 33.) On December 9, 2019, defendant Dwivedi re-submitted his signed waiver of service of
12   summons and notified the court that he is on medical leave because he suffered a stroke in August
13   2019. (ECF No. 34.)
14          On January 9, 2020, the court issued another OSC requiring defendant Dwivedi to show
15   cause within thirty days why default should not be entered against him. (ECF No. 37.) On
16   February 10, 2020, Defendant appeared with counsel and filed a response to the OSC, requesting
17   the court to set aside the entry of default and grant him an extension of time to respond to the
18   Complaint. (ECF No. 39.) Defendant Dwivedi, a licensed physician, asserts that while he did
19   execute a waiver of service of summons form and submit it to the court, he did not notify his
20   insurance company until about Thursday, February 6, 2020, of the complaint filed against him.
21   Defendant explains that his insurance company notified counsel on Friday, February 7, 2020, and
22   counsel for the insurance company intends to defend this action against Defendant. Defendant
23   argues that his failure to file a timely response was not a willful act on his part, but merely a
24   misunderstanding of the claim and representation process under his malpractice insurance.
25   Defendant argues that setting aside the entry of default and allowing additional time for
26   Defendant to respond to Plaintiff’s Complaint would not prejudice Plaintiff. Defendant requests
27   a 28-day extension of time from February 10, 2020, in which to file a pleading responsive to
28   ///

                                                     3
 1   Plaintiff’s Complaint. On March 6, 2020, Defendant filed a motion to dismiss this case. (ECF
 2   No. 46.)
 3           B.     Discussion
 4           To date, the court has not entered default against Defendant Dwivedi in this case.
 5   Therefore, Defendant’s request for the court to set aside the entry of default is moot and shall be
 6   denied as such.
 7           Because Defendant has appeared in this action, attests that he intends to defend this
 8   action, and filed a motion to dismiss the case, the court cannot find that he failed to plead or
 9   otherwise defend this action. Therefore, under Rule 55, Plaintiff is not entitled to entry of default
10   or default judgment against defendant Dwivedi. Accordingly, Plaintiff’s motions for entry of
11   default and default judgment shall be denied.
12           Moreover, given that defendant Dwivedi filed a motion to dismiss on March 6, 2020,
13   Defendant’s request for extension of time to file a responsive pleading shall be denied as moot.
14   V.      CONCLUSION
15           Based on the foregoing, IT IS HEREBY ORDERED that:
16           1.     Defendant Dwivedi’s request for the court to set aside the entry of default against
17                  him, filed on February 20, 2020, is DENIED as moot;
18           2.     Plaintiff’s motions for entry of default and default judgment against defendant
19                  Dwivedi, filed on January 6, 2020 and February 24, 2020, are DENIED; and
20           3.     Defendant Dwivedi’s request for an extension of time to file a pleading responsive
21                  to Plaintiff’s Complaint is DENIED as moot.
22
     IT IS SO ORDERED.
23

24        Dated:   March 9, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                      4
